







Exhibit 10.2






 
 
 
TO:
Tim White
 
 
 
 
FROM:
Ray Oppel, Chairman of the Compensation Committee (the “Committee”)
 
 
 
 
DATE:
March 21, 2018
 
 
 
 
RE:
Notice of Approved 2018 Compensation (“Notice”)
 
 
 
 



Reference is made to that certain employment agreement (the “Employment
Agreement”), effective January 1, 2017, concerning the employment and
compensation of C. Timothy White, the Company’s Executive Vice President,
General Counsel and Secretary (“Executive”).
Base Salary Adjustment
As provided in the Employment Agreement, the Executive’s base salary is subject
to annual review and may, in the Committee’s discretion, be increased without
the Executive’s consent. With respect to the Executive, the Committee has
reviewed Executive’s base salary and concluded that it is appropriate to
increase Executive’s base salary for the Company’s 2018 fiscal year to $550,000.
* * * * *
Except as specifically expressed in this Notice, the Employment Agreement shall
remain in full force and effect. To the extent there is any contradiction or
inconsistency between the terms of this Notice and the terms of the Employment
Agreement, the terms and intended effect of this Notice shall control.




COMPENSATION COMMITTEE
/s/ Ray Oppel
 
 
By:
Ray Oppel
 
 
 
Chairman of the Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ C. Timothy White
 
March 21, 2018
Executive
 
Date
 
 
 
 






